 
   
  

Fi\| m this information to r<;i€r'x‘r\fy your ctfi:§r?.:

    
   

Debtor 1 JUDITH ANN CARTER
First Name Midd|e Name Last Name ,,

   
  
 

Debtor 2 _
(SPOuS€, if filing) First Name Middle Name Last Name 555

 
      
    
 
   

 

United States Bankruptcy Court for ther District of Maryland

   

Casenumber . y .5 , lt n Check ifthis is an
(ifknown) _ x -5 h amended filing

 

Officia| Form 108

Statement of intention for lndividuals Filing Under Chapter 7 12/1s

lf you are an individual filing under chapter 7, you must till out this form if:
l creditors have claims secured byyour property or
l you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation. Both debtors must sign and date the fom\.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case
number (if known).

must Your Creditors Who Have Secured Claims

 

§ 1. For any creditors that you listed in Part1 f Sched le D' Creditors Who Have Claims Secured by Proper¢y (0fflclal Form 1060), till in the information below.

  

 

Creditol*s [;l Surrender the property. m No
name _ 1 _. C.,AL|BER _. _, _ . n Refain the property and redeem if_ n Yes
Des°ripb°“ of m Retain the properly and enter into a

Pl'°l'>eft¥ Reaifrnnaiion Agreement.

secuan debt
[l Retain the property and [exp|ain]:

 

 

 

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

 

 

 

 

Debtom JUD|TH ANNC&iSe 19-1 17C7A§TEl-`DOC 4 Filed 02/1 1/19 Ea'gg@nz,gaf,-f’£,,ow,,)

First Name Middle Name Last Name

 

must Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Ofiicial Form 1066), fill in the information
‘ below. Do not list real estate bases Une)q)ired leases are leases that are still in effect; the lase period has not yet ended. You may assume an unexpired personal
y property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 
 

Lessor’sname: n No
UYeS

Descripiion of leased
Pmp€l’fyf 5
n No

Lessor’s name:

 

 

Description of leased
propew-

Lessor’s name: m No
._ UYes

Descn`ption of leased
property:

L Sname: 1 . . , . 1 , .1 . , , _.UNO…
UYeS

Description of leased
property:

Lessoi’s name: n No
, 1. ,, . , ., UYeS

Descrlption of leased

properfy: '

Lessor‘s name: [] No
a . . gives

Description of leased
DWD€W-

Lessor's name: n No
.: v~,~;e ..1» . r,. 511-_1 15 ' ,, _ 1 , DYeS

Descn'ption of leased
property:

msign Below

Under penalty of perjury l declare thatl have indicated my intention about any property of my estate that secures a debt and any personal property that
is subject to an unexpired lease. _

:;;X X

Signature of Debtor 1 Signature of Debtor 2

 

 

 

 

Date 02/11/2019 y Date
MM/ DD/ YYYY MM/ DD/ YYYY

 

Of|icia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

 

